 

Exhibit 10.1

 

 

 

 

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

The date of this prospectus is [Date].

 

MARSH & McLENNAN COMPANIES

2000 SENIOR EXECUTIVE INCENTIVE AND STOCK AWARD PLAN

 

Terms and Conditions of 5-Year Restricted Stock Awards to U.S. Grant Recipients

 

This award of restricted stock, granted on [Grant Date] under the Marsh &
McLennan Companies (“MMC”) 2000 Senior Executive Incentive and Stock Award Plan
(the “Plan”), is subject to the terms and conditions below. This award is
intended to serve as recognition of your potential for future contributions to
the success of MMC and to provide an appropriate additional incentive to remain
with the Company so as to influence future outcomes in carrying out your
professional and executive responsibilities.

 

I.

AWARD VESTING AND DISTRIBUTION

 

A.

Transfer Restrictions and Restriction Period

 

Prior to the vesting date thereof, your award of restricted stock shall not be
transferable, directly or indirectly, by means of sale, assignment, exchange,
hypothecation, encumbrance, pledge or otherwise (such restrictions, the
“Transfer Restrictions”).

 

Your award of restricted stock is scheduled to vest and no longer be subject to
any Transfer Restrictions on [Vesting Date]. The period during which the
restricted stock is not vested and is subject to Transfer Restrictions is
referred to herein as the “Restriction Period”.

 

B.

Issuance of Shares

 

Shares in respect of your restricted stock award shall be held in the custody of
MMC or its designee for your account until the Transfer Restrictions lapse. MMC
shall cause such shares to be distributed to you after the Transfer Restrictions
lapse.

 

II.

RIGHTS OF RESTRICTED STOCK

 

During the Restriction Period, you have all the rights of a shareholder with
respect to the restricted stock except for the right to transfer the restricted
stock. Accordingly, you have the right to vote the restricted stock and the
right to receive any dividends with respect thereto.

 

 

 

 

 

1



 

 

 

III.

TERMINATION OF EMPLOYMENT

 

If your employment with MMC or any of its subsidiaries or affiliates (the
“Company”) terminates prior to [Vesting Date], your right to the restricted
stock shall be as follows:

 

A.

Death

 

In the event your employment is terminated because of your death, the restricted
stock will vest at such termination of employment.

 

B.

Permanent Disability

 

Should your employment terminate due to your total and permanent disability as
determined under MMC’s long-term disability program, the restricted stock will
vest at such termination of employment.

 

C.

Retirement

 

In the event you retire from the Company on or after your Normal Retirement Date
(as defined in MMC’s primary retirement plan applicable to you), then the
restricted stock will vest at such termination of employment.

 

D.

All Other Employment Terminations

 

For all other terminations of employment, all of your rights, title and interest
in and to the restricted stock shall be forfeited on the date of termination.

 

IV.

CHANGE IN CONTROL PROVISIONS

 

A.

Change in Control

 

Upon the occurrence of a “Change in Control” of MMC, as defined in the Plan, the
restricted stock will vest on the date of the Change in Control.

 

B.

Additional Payment

 

Should you receive shares from the vesting of restricted stock which was
accelerated because of a Change in Control, all or part of the value of those
shares on the date of vesting (the “Accelerated Shares”) may be subject to a 20%
federal excise tax under Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Excise Tax”). The Excise Tax is imposed when the value, as
determined by applicable regulations, of payments in the nature of compensation
contingent on a Change in Control (including all or a portion of the Accelerated
Shares) equals or exceeds three times the average of your last five years’ W-2
earnings.

 

If a Change in Control occurs and the vesting of your restricted stock is
accelerated, MMC will determine if the Excise Tax is payable by you. If Excise
Tax is payable by you, MMC will pay to you, within five days of making the
determination, an amount of

 

 

 

2



 

 

 

money (the “Additional Payment”) such that after payment of applicable federal,
state and local income taxes, employment taxes and any Excise Tax imposed upon
the Additional Payment, you will retain an amount of the Additional Payment
equal to the Excise Tax imposed in respect of the Accelerated Shares. If the
Additional Payment, after payment of applicable taxes, is later determined to be
less than the amount necessary to reimburse you for the Excise Tax you owe, a
further payment will be made to you. If the Additional Payment, after payment of
applicable taxes, is later determined to be more than the amount necessary to
reimburse you for the Excise Tax you owe, you will be required to reimburse MMC
for such excess.

 

V.

ADDITIONAL PROVISIONS APPLICABLE TO COVERED EMPLOYEES

 

Notwithstanding any other provision herein, for any employee expected to be
covered under Section 162(m)(3) (a “Covered Employee”) of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”), MMC may cancel this award of
restricted stock prior to the lapse of the Transfer Restrictions and grant an
equivalent number of restricted stock units (“Replacement RSUs”). Shares in
respect of Replacement RSUs shall not be distributable while such employee is a
Covered Employee and may become distributable upon such other events as
determined by the Compensation Committee of the MMC Board of Directors (the
“Committee”). The Replacement RSUs shall be subject to additional terms and
conditions as determined by the Committee in its sole discretion including,
without limitation, those to ensure compliance with the requirements of Section
409A of the Code (regarding nonqualified deferred compensation).

 

According to U.S. Internal Revenue Service regulations, employees covered under
Section 162(m)(3) of the Code include (1) the chief executive officer of MMC as
of the last day of the year of distribution and (2) the four highest-paid
executive officers of MMC, other than the chief executive officer, who are
employed on the last day of the year of distribution.

 

VI.

OTHER PROVISIONS

 

A.

MMC is not liable for the non-issuance or non-transfer, nor for any delay in the
issuance or transfer, of any shares of common stock due to you, which re­sults
from the inability of MMC to ob­tain, from each regulatory body hav­ing
jurisdic­tion, all requisite authori­ty to issue or transfer the shares, if
counsel for MMC deems such au­thor­i­ty nec­essary for the lawful issuance or
transfer of any such shares.

 

B.

The award is subject to these terms and conditions and to the terms and
conditions of the Plan, and your acceptance here­of shall constitute your
agreement to all such terms and condi­tions and to the ad­minis­trative
regulations of the Committee. In the event of any in­con­sis­ten­cy between
these terms and con­di­tions and the provi­sions of the Plan, the provisions of
the latter shall pre­vail. Your accep­tance of this award consti­tutes your
agree­ment that the shares of common stock acquired hereun­der, if any, will not
be sold

 

 

 

3



 

 

 

or otherwise disposed of by you in violation of any applicable securities laws
or regulations.

 

C.

The Committee has full discretion and authority to control and manage the
operation and administration of the awards and the Plan. The Committee is
comprised of at least two members of the MMC Board of Directors.

 

D.

The MMC Board of Directors may amend, alter, suspend, discontinue or terminate
the Plan or the Committee’s authority to grant awards under the Plan, except
that, without the consent of an affected participant, no such action may
materially adversely affect the rights of such participant under any award
theretofore granted to him or her. Following the occurrence of a Change in
Control (as defined in the Plan), the MMC Board of Directors may not terminate
the Plan or amend the Plan with respect to awards that have already been granted
in any manner adverse to employees.

 

E.

The restricted stock is awarded in accor­dance with such additional
ad­min­is­trative regula­tions as the Committee may, from time to time, adopt.
All decisions of the Committee upon any questions arising under these terms and
conditions or the Plan shall be con­clusive and bind­ing.

 

F.

During your lifetime, no right hereunder related to the restricted stock shall
be transfer­able ex­cept by will or the laws of descent and distri­bution.

 

G.

This award of restricted stock does not give you any right to con­tinue to be
employed by the Com­pany, or re­strict, in any way, your right or the right of
your employ­er to terminate your employment, at any time, for any reason not
specifically prohib­ited by law.

 

H.

No more than eight million (8,000,000) shares of MMC common stock (par value
$1.00 per share), plus such number of shares remaining unused under pre-existing
stock plans approved by MMC’s stockholders, may be issued under the Plan.
Employees of the Company will be eligible for awards under the Plan. MMC common
stock is traded on the New York Stock Exchange under the symbol “MMC” and is
subject to market price fluctuation. The restricted stock may be obtained
through open market purchases, treasury stock or newly issued shares.

 

I.

You may obtain an account statement for your award and more information by
making a request to:

 

Marsh & McLennan Companies, Inc.

Attention: Senior Manager, Global Compensation

5-Year Restricted Stock Awards

1166 Avenue of the Americas

New York, New York 10036-2774

Telephone: (212) 948-3523 or (212) 345-5000

 

 

 

4



 

 

 

J.

The Plan is not qualified under Section 401(a) of the Code and is not subject to
the provisions of the Employee Retirement Income Security Act of 1974. Your
right to payment of your award is the same as the right of an unsecured general
creditor of the Company.

 

K.

There are no investment fees associated with your award, and MMC pays all
administrative expenses associated with your award.

 

L.

Any shares that may be deliverable to you following your death shall be
delivered to the person or persons to whom your rights pass by will or the law
of descent and distribution, and such delivery shall completely discharge MMC’s
obligations under the award.

 

VII.

FEDERAL INCOME TAX CONSIDERATIONS

 

The following is a summary of the United States Federal income tax consequences
of holding restricted stock. This discussion does not address all aspects of the
U.S. Federal income tax consequences that may be relevant to you in light of
your personal investment or tax circumstances and does not discuss any state or
local tax consequences of holding restricted stock. This section is based on the
Internal Revenue Code of 1986, as amended (the “Code”), its legislative history,
existing and proposed regulations under the Code, and published rulings and
court decisions, all as currently in effect. These laws are subject to change,
possibly on a retroactive basis. Please consult your own tax advisor concerning
the application of the U.S. Federal income tax laws to your particular
situation, as well as the applicability and effect of any state or local tax
laws before taking any actions with respect to your restricted stock award.

 

The value of your restricted stock award is not includible in gross income upon
grant. Upon lapse of the forfeiture conditions or transfer restrictions (the
“vesting date”), you will recognize ordinary income equal to the Fair Market
Value of the shares of common stock on the date of lapse, and such income will
be subject to income and employment tax withholding. Your basis in the
restricted stock will be equal to the Fair Market Value of the restricted stock
on your date of vesting, and your holding period in such restricted stock will
begin on the vesting date. If any dividends are paid on such shares prior to the
vesting date, they will be includable in your income during the restricted
period as additional compensation (and not as dividend income) and will be
subject to income and employment tax withholding. In the taxable year in which
you recognize ordinary income on account of shares of common stock awarded to
you, the Company generally will be entitled to a deduction equal to the amount
of income recognized by you.

 

VIII.

RESALE RESTRICTIONS

 

If you are an “affiliate” of MMC at the time the forfeiture conditions or
transfer restrictions lapse on your restricted stock award, your ability to
resell those shares may be restricted. In order to resell such shares, you will
be required either to observe the resale limitations of Rule 144 of the
Securities Act of 1933, as amended (the “Securities Act”),

 

 

 

5



 

 

 

or offer your shares for resale in compliance with another applicable exemption
from the registration requirements of the Securities Act.

 

An “affiliate” is defined, for purposes of the Securities Act, as a person who
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, MMC. A “person” is defined to
include any relative or spouse of the person and any relative of the person’s
spouse who has the same home as the person, any trust, estate, corporation or
other organization in which the person or any of the foregoing persons has
collectively more than 10% beneficial interest, and any trust or estate for
which the person or any of the foregoing persons serves as trustee, executor or
in any similar capacity. A person “controls, is controlled by or is under common
control” with MMC when that person directly or indirectly possesses the power to
direct or cause the direction of the management and policies of MMC whether
through the ownership of voting securities, by contract or otherwise.

 

IX.

INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE

 

The Annual Report on Form 10-K of MMC for its last fiscal year, MMC’s
Registration Statement on Form 8 dated February 3, 1987, describing MMC common
stock, including any amendment or reports filed for the purpose of updating such
description, and MMC’s Registration Statement on Form 8-A/A dated January 26,
2000, describing the Preferred Stock Purchase Rights attached to the common
stock, including any further amendment or reports filed for the purpose of
updating such description, which have been filed by MMC under the Securities
Exchange Act of 1934, as amended (the Exchange Act), are incorporated by
reference herein.

 

All documents subsequently filed by MMC pursuant to Sections 13(a), 13(c), 14
and 15(d) of the Exchange Act, subsequent to the end of MMC’s last fiscal year
and prior to the filing of a post-effective amendment which indicates that all
securities offered have been sold or which deregisters all securities then
remaining unsold, shall be deemed to be incorporated by reference herein and to
be a part hereof from the date of filing of such documents.

 

Participants may receive without charge, upon written or oral request, a copy of
any of the documents incorporated herein by reference and any other documents
that constitute part of this Prospectus by contacting the Senior Manager, Global
Compensation of MMC as indicated above.

 

 

 

 

6

 

 

 